FILED
                            NOT FOR PUBLICATION                            AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAYMOND EUGENE PEYTON,                           No. 13-56405

               Plaintiff - Appellant,            D.C. No. 5:13-cv-00424-RGK-JPR

  v.
                                                 MEMORANDUM*
EDMUND G. BROWN, Jr., individual and
official capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Raymond Eugene Peyton appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment claims related to prison overcrowding. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm

in part, vacate in part, and remand.

      The district court properly dismissed Peyton’s claims against defendant

Schwartz for sentencing Peyton to an overcrowded California state prison because

Schwartz is entitled to absolute judicial immunity for judicial actions taken in an

official capacity. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en

banc). While such immunity does not extend to actions for prospective injunctive

relief, Peyton’s claim is barred because the relief he seeks—release from an

unauthorized sentence—is not available under § 1983. See Heck v. Humphrey, 512

U.S. 477, 486-87, 489 (1994) (precluding § 1983 claims which, if successful,

“would necessarily imply the invalidity” of an inmate’s conviction or sentence).

      The district court properly dismissed Peyton’s claims against defendants

Brown and Beard because Peyton failed to allege facts demonstrating that they

personally participated in, directed, or knowingly failed to prevent the alleged

deprivations at issue. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(setting forth requirements for establishing supervisory liability under § 1983);

Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982) (liberal


                                          2                                     13-56405
interpretation of a pro se complaint may not supply essential elements of a claim

that were not pled). Moreover, the decision in Brown v. Plata, 131 S.Ct. 1910,

1946-47 (2011), requiring the State of California to reduce prison overcrowding to

improve mental health and medical services to inmates, does not give Peyton

cognizable claims for immediate or temporary supervised release merely because

he also alleges deprivations arising from prison overcrowding. Cf., e.g., Pride v.

Correa, 719 F.3d 1130, 1136-37 (9th Cir. 2013) (state may invoke Plata to

preclude duplicative actions for systemic relief, but inmates seeking individual

medical care must proceed as usual under § 1983); see also Preiser v. Rodriguez,

411 U.S. 475, 500 (1973) (when a state prisoner seeks immediate or speedier

release, his sole federal remedy is a writ of habeas corpus).

      However, the district court should have provided Peyton another opportunity

to amend his claims regarding the allegedly inhumane conditions of his

confinement. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

curiam) (“Unless it is absolutely clear that no amendment can cure the defect . . . a

pro se litigant is entitled to notice of the complaint’s deficiencies and an

opportunity to amend.”). Accordingly, we vacate dismissal without leave to amend

of these claims solely to allow Peyton to allege facts in support of his claims and

name the correct defendants who participated in or failed to prevent the alleged


                                           3                                   13-56405
constitutional violations at issue.

      Peyton’s request for judicial notice, filed on February 26, 2014, is denied.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          4                                    13-56405